—In an action to recover damages for personal injuries, the defendant House Beautiful Apartment Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Joseph, J.), dated August 23, 2000, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it, and granted the plaintiff’s cross motion for leave to serve an amended complaint to add Public Service Mutual Insurance Company as a defendant.
Ordered that the appeal from so much of the order as granted *697the plaintiffs cross motion for leave to serve an amended complaint is dismissed; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly denied the appellant’s motion, inter alia, to dismiss the complaint on the ground that the plaintiffs action was null and void because it was commenced in violation of an automatic stay obtained by the filing of a bankruptcy petition (see, Kleinsleep Prods. v McCrory Corp., 271 AD2d 411).
The appellant is not aggrieved by that portion of the order which granted the plaintiffs cross motion to amend its complaint to add Public Service Mutual Insurance Company as a defendant (see, CPLR 5511; Frost v Monter, 202 AD2d 632). Bracken, P. J., McGinity, Luciano and Feuerstein, JJ., concur.